EXHIBIT 10(b)1 BASE SALARIES OF NAMED EXECUTIVE OFFICERS ALABAMA POWER COMPANY The following are the annual base salaries, effective March 1, 2012, of the Chief Executive Officer and Chief Financial Officer of Alabama Power Company and certain other executive officers of Alabama Power Company who served during 2011. Charles D. McCrary President and Chief Executive Officer Philip C. Raymond Executive Vice President, Chief Financial Officer, and Treasurer Theodore J. McCullough Senior Vice President Zeke W. Smith Executive Vice President Steven R. Spencer Executive Vice President
